Exhibit 10.1

 

SIXTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT (this “Amendment”), dated as
of October 15, 2014 (the “Effective Date”), is entered into by and among
VENOCO, INC. (the “Company”), and the undersigned lenders party to the Credit
Agreement defined below, and acknowledged by CITIBANK, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

 

INTRODUCTION

 

A.                                    This Amendment is in respect of that
certain Fifth Amended and Restated Credit Agreement, dated as of October 3,
2012, among the Company, the Guarantors from time to time parties thereto, the
several financial institutions from time to time parties thereto as Lenders, the
Administrative Agent, the Arranger, the Syndication Agent and the Documentation
Agent and the other Persons from time to time parties thereto (as amended,
supplemented, restated or otherwise modified, the “Credit Agreement”).

 

B.                                    In connection with that certain Waiver to
Credit Agreement dated effective as of June 30, 2014, as extended by that
certain Extension of Waiver to Credit Agreement dated effective as of
September 30, 2014, each by and among the parties hereto, the Company has
requested, among other things, (i) a conditional waiver of the Company’s failure
to comply with Section 8.12(b) of the Credit Agreement as of June 30, 2014 and
September 30, 2014 (collectively, the “Existing Defaults”), and
(ii) modification of the financial covenants in Section 8.12, and other
provisions, of the Credit Agreement as specified below.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements set forth herein, the parties hereto agree as follows:

 

SECTION 1.                                                                        
Definitions.  Unless otherwise defined in this Amendment, each capitalized term
used in this Amendment has the meaning assigned to such term in the Credit
Agreement. As used herein, (a) “Proposed Disposition (Phase I)” means the
Disposition of the Oil and Gas Properties set forth on Part A of Annex I hereto;
and (b) “Proposed Disposition (Phase II)” means the Disposition of the Oil and
Gas Properties set forth on Part B of Annex I hereto.

 

SECTION 2.                                                                        
Waivers.   As of the Effective Date, the undersigned Lenders hereby
conditionally waive the Existing Defaults.  For the avoidance of doubt, the
foregoing conditional waiver is only a waiver with respect to compliance with
Section 8.12(b) of the Credit Agreement with respect to the fiscal quarters
ended June 30, 2014 and September 30, 2014 and is not (i) a waiver of such
Section 8.12(b) with respect to any other period or date or (ii) a waiver of any
other provision of the Credit Agreement or any other Loan Document. The express
waiver set forth in this Section 2 is limited to the extent described herein and
shall not be construed to be a waiver of any of the other terms, provisions,
covenants, warranties, Events of Default or agreements contained in the Credit
Agreement or in any of the other Loan Documents.

 

SECTION 3.                                                                        
Conditions and Event of Default.  The waiver granted in Section 2 is conditioned
upon the occurrence on or before October 31, 2014 of (i) the consummation of the
Proposed Disposition (Phase I) and (ii) the Company’s making a prepayment of the
Loans in the amount of the greater of (a) $135,000,000, or (b) the Net Cash
Proceeds received from the Proposed Disposition (Phase I), such prepayment to be
made immediately after the receipt of the Net Cash Proceeds of the Proposed
Disposition (Phase I).  Failure to meet any of the conditions set forth in this
Section 3 shall render the conditional waiver set forth in Section 2
ineffective, null and void, such that the Existing Defaults will

 

1

--------------------------------------------------------------------------------


 

automatically constitute Events of Default.  Upon satisfaction of the conditions
set forth in this Section 3, the conditional waiver set forth in Section 2 shall
become permanent and unconditional.

 

SECTION 4.                                                                        
Amendments to Credit Agreement.  The Credit Agreement is hereby amended as
follows:

 

(a)                                                         The following
definitions are added in alphabetical order to Section 1.1 of the Credit
Agreement:

 

“Cash Management Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any Lender (or any Affiliate of any
Lender) in respect of treasury management arrangements (including controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services), depositary or other cash management
services, including commercial credit card and merchant card services.”

 

“Sixth Amendment” has the meaning specified in Section 2.6(f)(v).

 

(b)                                                         The definition of
“Consolidated EBITDA” in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety with the following:

 

““Consolidated EBITDA” means with respect to the Company and its Restricted
Subsidiaries on a consolidated basis for any fiscal period, without duplication,
(a) Consolidated Net Income plus (b) depreciation, depletion, amortization,
adjustments resulting from the application of ASC 718 and ASC 505-50 and other
non-cash items reducing Consolidated Net Income plus (c) Consolidated Interest
Expense plus (d) income tax expense plus (e) one-time expenses in an amount up
to but not exceeding $10,000,000 incurred in connection with the Merger and the
financing of the Merger plus (f) non-cash expenses for any employee stock
ownership plan or stock appreciation rights plan minus (g) any non-cash items
increasing Consolidated Net Income, all determined in accordance with GAAP.  For
purposes of Section 8.12(c), Consolidated EBITDA shall be calculated to give pro
forma effect to Acquisitions and Dispositions as if such Acquisition(s) or
Disposition(s) had been consummated on the first day of the period of four
consecutive fiscal quarters ending on the relevant date of calculation.”

 

(c)                                                          The definition of
“Obligations” in Section 1.1 of the Credit Agreement is hereby amended and
restated in its entirety with the following:

 

““Obligations” means the unpaid principal of and interest (including interest
accruing at the then applicable rate provided herein after the maturity of the
Loans and interest accruing at the then applicable rate provided herein after
the filing of any petition for an Insolvency Proceeding, or the commencement of
any Insolvency Proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) on the Loans and all other
advances, debts, liabilities, losses, damages, penalties, actions, judgments,
suits, obligations, amounts, indemnities, covenants and duties arising under any
Loan Document, owing by any Loan Party to any Lender, the Issuing Lender, the
Administrative Agent, any Qualifying Derivative Contract Counterparty or any
Indemnified Person, as well as any Cash Management Obligations, whether direct
or indirect (including those acquired by assignment), absolute or contingent,
due or to become due, now existing or hereafter arising, whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel) or
otherwise; provided,

 

2

--------------------------------------------------------------------------------


 

however that notwithstanding the foregoing, amounts owing to Qualifying
Derivative Contract Counterparties in respect of transactions under Qualifying
Derivative Contracts shall only constitute “Obligations” to the extent that such
transactions constitute Qualifying Derivative Transactions; provided further,
however, that Excluded Swap Obligations shall not be “Obligations.”

 

(d)                                                         The definition of
“Restricted Subsidiary” in Section 1.1 of the Credit Agreement is hereby amended
and restated in its entirety with the following:

 

““Restricted Subsidiary” means any Subsidiary of the Company.  For the avoidance
of doubt, the Company is not permitted to designate any Subsidiary as an
“unrestricted subsidiary” under any circumstances.”

 

(e)                                                          The definition of
“Unrestricted Subsidiary” in Section 1.1 of the Credit Agreement, and each
reference to and exception for Unrestricted Subsidiaries in the Loan Documents,
including without limitation, the Credit Agreement, are hereby deleted in its 
entirety. For the avoidance of doubt, the Company has not and is not permitted
to designate any Subsidiary as an Unrestricted Subsidiary.

 

(f)                                                           Sections 2.6(b),
2.6(c) and 2.6(f) of the Credit Agreement are hereby amended and restated in its
entirety with the following:

 

“(b)                           Annual Borrowing Base Determinations.  Upon
receipt by the Administrative Agent of each Reserve Report described in
Section 7.2(c)(i), the Administrative Agent shall make a determination by May 1,
or, if later, within 25 days of the receipt of such report (such determination,
the “Annual Proposed Borrowing Base”) of the amount of the borrowing base
(herein as determined and redetermined from time to time and in effect on any
date called the “Borrowing Base”) on account of such reserves as of the
preceding January 1, subject to the approval of all of the Lenders other than
the Defaulting Lenders, if any, or the Supermajority Lenders (as applicable) as
provided in this Section 2.6(b), and the Administrative Agent shall promptly
notify the Lenders in writing of the Annual Proposed Borrowing Base once
determined.  The Annual Proposed Borrowing Base shall be so made by the
Administrative Agent in the exercise of its sole discretion and confirmed by
each of the Lenders in the exercise of its sole discretion and in accordance
with the Administrative Agent’s and such Lender’s normal and customary practices
and standards for oil and gas loans (including consideration of the Company’s
liquidity, Derivative Contracts, market interest rates, Cash Management
Obligations, commodity prices, permitted Indebtedness, capital expenditure
requirements, pro forma covenant compliance and the Company’s financial
projections).  Any Annual Proposed Borrowing Base that would increase the
Borrowing Base then in effect must be approved or deemed to have been approved
by all of the Lenders other than the Defaulting Lenders, if any, and any Annual
Proposed Borrowing Base that would decrease or maintain the Borrowing Base then
in effect must be approved or deemed to have been approved by the Supermajority
Lenders, in each case as provided in this Section 2.6(b).  The Lenders other
than the Defaulting Lenders, if any, or the Supermajority Lenders (as
applicable) may approve the Annual Proposed Borrowing Base by written notice to
the Administrative Agent within 15 days of the Administrative Agent’s notice of
the Annual Proposed Borrowing Base.  Any Lender that fails to respond to any
notice of the Annual Proposed Borrowing Base by the Administrative Agent
pursuant to this Section 2.6(b) within such 15 days shall be deemed to have
approved such Annual Proposed Borrowing Base.  If the Lenders other than the
Defaulting Lenders, if any, or the Supermajority

 

3

--------------------------------------------------------------------------------


 

Lenders (as applicable) fail to approve the Annual Proposed Borrowing Base
within such 15 days, then no later than five days after the end of such 15-day
period, the Lenders shall submit to the Administrative Agent in writing, or the
Administrative Agent shall poll the Lenders other than the Defaulting Lenders,
if any, for, their individual recommendations for the redetermined Borrowing
Base in accordance with their respective normal and customary practices and
standards for oil and gas loans (including consideration of the Company’s
liquidity, Derivative Contracts, market interest rates, Cash Management
Obligations, commodity prices, permitted Indebtedness, capital expenditure
requirements, pro forma covenant compliance and the Company’s financial
projections), whereupon the Administrative Agent shall designate the Borrowing
Base at the largest amount approved by the Lenders other than the Defaulting
Lenders, if any, or the Supermajority Lenders (as applicable); provided,
however, that it is expressly understood that the Lenders and Administrative
Agent have no obligation to agree upon or designate the Borrowing Base at any
particular amount.  If any Lender refuses to accept an Annual Proposed Borrowing
Base pursuant to this Section 2.6(b), the Company shall have the right, without
the consent of the Lenders but with the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld, to cause
the Commitment of such dissenting Lender to be replaced pursuant to Section 3.7.

 

(c)                                  Semi Annual Borrowing Base Determinations. 
In addition, upon the receipt by the Administrative Agent of each Reserve Report
described in Section 7.2(c)(ii), the Administrative Agent shall make a
determination by November 1, or, if later, within 25 days of the receipt of such
report (such determination, the “Semi-Annual Proposed Borrowing Base”) of the
Borrowing Base as of the preceding July 1.  The Semi-Annual Proposed Borrowing
Base shall be determined in the same manner and be subject to the same approvals
as prescribed with respect to the Annual Proposed Borrowing Base set forth in
Section 2.6(b), and likewise the Administrative Agent shall notify the Lenders
in writing of the Semi-Annual Proposed Borrowing Base once determined.  The
Lenders other than the Defaulting Lenders, if any, or the Supermajority Lenders
(as applicable) may approve the Semi-Annual Proposed Borrowing Base by written
notice to the Administrative Agent within 15 days of the Administrative Agent’s
notice of the Semi-Annual Proposed Borrowing Base.  Any Lender that fails to
respond to any notice of the Semi-Annual Proposed Borrowing Base by the
Administrative Agent pursuant to this Section 2.6(c) within such 15 days shall
be deemed to have approved such Semi-Annual Proposed Borrowing Base.  If the
Lenders other than the Defaulting Lenders, if any, or the Supermajority Lenders
(as applicable) fail to approve the Semi-Annual Proposed Borrowing Base within
such 15 days, then no later than five days after the end of such 15-day period,
the Lenders shall submit to the Administrative Agent in writing, or the
Administrative Agent shall poll the Lenders other than the Defaulting Lenders,
if any, for, their individual recommendations for the redetermined Borrowing
Base determined in the exercise of their sole discretion in accordance with
their respective normal and customary practices and standards for oil and gas
loans (including consideration of the Company’s liquidity, Derivative Contracts,
market interest rates, Cash Management Obligations, commodity prices, permitted
Indebtedness, capital expenditure requirements, pro forma covenant compliance
and the Company’s financial projections), whereupon the Administrative Agent
shall designate the Borrowing Base at the largest amount approved by the Lenders
other than the Defaulting Lenders, if any, or the Supermajority Lenders (as
applicable); provided, however, that it is expressly understood that the Lenders
and Administrative Agent have no obligation to agree upon or designate the
Borrowing Base at any particular amount.  If any Lender refuses to accept the
Semi-Annual Proposed Borrowing Base pursuant to this

 

4

--------------------------------------------------------------------------------


 

Section 2.6(c), the Company shall have the right, without the consent of the
Lenders but with the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, to cause the Commitment of such
dissenting Lender to be replaced pursuant to Section 3.7.

 

(f)                                   Mandatory Action.

 

(i)                                     If on any date a Borrowing Base
Deficiency exists, then the Company shall cure such Borrowing Base Deficiency
immediately by prepaying the Loans in an aggregate principal amount equal to
such excess, together with interest on the principal amount paid and accrued to
date of such prepayment and if any excess remains after prepaying the Loans
because of any Letter of Credit Outstandings, Cash Collateralize an amount equal
to such excess; provided, however, that upon any Borrowing Base Deficiency
caused by a redetermination downward of the Borrowing Base pursuant to
Section 2.6, the Company may effect such cure through any of the following means
or any combination thereof:  (A) the making of a lump sum principal prepayment
on the Loans within 30 days of the occurrence of such Borrowing Base Deficiency
(and, if any Borrowing Base Deficiency remains after prepayment of all Loans,
Cash Collateralizing the Letter of Credit Outstandings to the extent required to
eliminate the Borrowing Base Deficiency); (B) the making of a principal
prepayment on the Loans (and, if any Borrowing Base Deficiency remains after
prepayment of all Loans, Cash Collateralizing the Letter of Credit Outstandings
to the extent required to eliminate the Borrowing Base Deficiency) in six
substantially equal monthly installments commencing 30 days from the date the
Borrowing Base Deficiency occurs and continuing on the same day of the next five
succeeding months thereafter; or (C) the pledge within 15 Business Days of the
occurrence of such Borrowing Base Deficiency of additional unencumbered
Collateral of sufficient value and character (as determined by the Lenders in
their sole discretion) that when added to the Borrowing Base shall equal the
applicable Effective Amount.

 

(ii)                                  Notwithstanding the foregoing
paragraph (i), upon any reduction to the Borrowing Base provided for in
Section 8.2(f) or otherwise in connection with a Disposition permitted pursuant
to this Agreement, if a Borrowing Base Deficiency shall exist or the Company or
any Restricted Subsidiary shall have incurred any early termination or similar
payment Obligation(s) to any Qualifying Derivative Contract Counterparty as a
result of the Disposition and termination or modification of any related
Derivative Contract(s), the Company shall contemporaneously with such
Disposition (x) make, or cause to be made, a principal prepayment on the Loans
in an amount equal to the Borrowing Base Deficiency and (y) satisfy in full all
such Obligation(s) to any affected Qualifying Derivative Contract Counterparty.

 

(iii)                               Unless the Required Lenders together with
the Administrative Agent shall otherwise agree, if the Company or any of its
Subsidiaries shall receive Net Cash Proceeds from any Disposition described in
Section 8.2(f) or a Recovery Event during the continuance of an Event of
Default, the Company shall cause the Loans to be prepaid or the outstanding
Letters of Credit Cash Collateralized (at 105% of their respective face amounts)
in an amount equal to the entirety of such Net Cash Proceeds.  The provisions of
this Section 2.6(f)(iii) do not constitute a consent to the consummation of any
Disposition not permitted

 

5

--------------------------------------------------------------------------------


 

by Section 8.2(f) or otherwise requiring the prior written consent of the
Required Lenders and the Administrative Agent.

 

(iv)                              The Company shall prepay the Loans within five
Business Days after its receipt of any cash proceeds from the Proposed
Disposition (as defined in that certain Second Waiver to Credit Agreement, dated
as of December 27, 2012, by and among the Company and the Lenders party thereto
and acknowledged by the Administrative Agent).

 

(v)                                 The Company shall prepay the Loans
immediately upon receipt of any Net Cash Proceeds from the Proposed Disposition
(Phase I) and the Proposed Disposition (Phase II) (as such terms are defined in
that certain Sixth Amendment and Waiver to Credit Agreement, dated as of
October 15, 2014, by and among the Company and the Lenders party thereto and
acknowledged by the Administrative Agent (the “Sixth Amendment”)).

 

(vi) The Company shall prepay the Loans immediately upon receipt by the Company
or its Subsidiaries of any Net Cash Proceeds after October 15, 2014 from the
sale of any assets in excess of $500,000 in the aggregate (other than the
permitted disposition of assets pursuant to Sections 8.2(a), 8.2(b), 8.2(c),
8.2(d) or 8.2(e), and other than assets subject to the Proposed Disposition
(Phase I) and the Proposed Disposition (Phase II) which are covered by clause
(v) above).”

 

(g)                                                          Section 2.6 of the
Credit Agreement is hereby amended by adding the following paragraph (h) after
paragraph (g) therein:

 

“(h)                           Redetermination of Borrowing Base Due to Certain
Asset Sales.  If the Company or any of  its Subsidiaries sell any assets after
October 15, 2014 in excess of $500,000 in the aggregate (other than the
permitted disposition of assets pursuant to Section 8.2(a), 8.2 (b), 8.2(c),
8.2(d) or 8.2(e), and other than assets subject to the Proposed Disposition
(Phase I) and the Proposed Disposition (Phase II) which are covered by the Sixth
Amendment), then the Borrowing Base shall be reduced on a dollar for dollar
basis in the amount of such excess.”

 

(h)                                                         Section 4.2 of the
Credit Agreement is hereby amended and restated in its entirety with the
following:

 

“Section 4.2                              Agreement to Deliver Security
Documents.  The Company shall, and shall cause its Restricted Subsidiaries
(other than Ellwood) where applicable, to deliver whenever reasonably requested
by the Administrative Agent, (a) favorable title opinions from legal counsel
reasonably acceptable to the Administrative Agent, or such other evidence of
title reasonably satisfactory to the Administrative Agent with respect to the
Mortgaged Properties, based upon abstract or record examinations acceptable to
the Administrative Agent with respect to at least 95% of the Net Present Value
of the Proved Reserves and 95% of the Net Present Value of the Proved Developed
Producing Reserves, and providing that such Properties are free and clear of all
Liens except Permitted Liens and covering such other matters as the
Administrative Agent may reasonably request and (b) evidence that at least
ninety five (95%) of the Net Present Value of the Proved Reserves and at least
ninety five percent (95%) of the Net Present Value of the Proved Developed
Producing Reserves, in each case as set forth in the most recent Reserve Report,
are subject to Security Documents securing the Obligations that constitute and
create legal, valid and duly perfected deed of trust or mortgage Liens in

 

6

--------------------------------------------------------------------------------


 

such Mortgaged Properties and interests, and assignments of and security
interests in the Oil and Gas attributable to such Mortgaged Properties comprised
of Oil and Gas Properties and interests and the proceeds thereof, in each case
subject only to Permitted Liens.”

 

(i)                                                             Section 5.2 of
the Credit Agreement is hereby amended by inserting the following new
Section 5.2(f) immediately after Section 5.2(e) of the Credit Agreement:

 

“(f)                             Borrowing Certificate.  The Administrative
Agent shall have received from the Company a certificate of the Company dated as
of the relevant Borrowing Date signed by a Responsible Officer of the Company
certifying, and demonstrating in reasonable detail, that: (i) after giving
effect to the requested Borrowing or Issuance, the Company would be in
compliance on a pro forma basis with the financial covenants in Section 8.12 of
this Agreement (based on the assumption that the Borrowing or Issuance was
outstanding at the end of the last reported fiscal quarter for which a
Compliance Certificate has been delivered); and (ii) after giving effect to the
requested Borrowing or Issuance and for seven (7) days thereafter, the
unrestricted cash and Cash Equivalents of the Company and the other Loan Parties
are projected not to exceed five million dollars ($5,000,000.00) in the
aggregate in the reasonable judgment of the Company’s financial management.”

 

(j)                                                            Section 7.1(c) of
the Credit Agreement is hereby amended and restated in its entirety with the
following:

 

“(c)                            concurrently with the delivery of the financial
statements referred to in Sections 7.1(a) and 7.1(b), a management discussion
and analysis of: (A) financial condition and results of operations for the
Company and its Subsidiaries in substantially the same form as required to be,
or shall have been, included in the offering memorandum used in connection with
the offering of the Senior Notes, and (B) if requested by the Administrative
Agent, the variance versus projections delivered pursuant to Section 7.2(f) for
the Company and its Subsidiaries, in form and substance reasonably acceptable to
the Administrative Agent.”

 

(k)                                                         Section 7.12 of the
Credit Agreement is hereby amended and restated in its entirety with the
following:

 

“Section 7.12   New Subsidiary Guarantors.       If, at any time after the date
of this Agreement, there exists any Restricted Subsidiary (excluding Ellwood),
then the Company and each Guarantor shall, and shall cause each of their
respective Subsidiaries to, on the date any such Restricted Subsidiary is
acquired, (i) cause each such Restricted Subsidiary (excluding Ellwood) to
execute and deliver the Guaranty to the Administrative Agent, (ii) pledge to the
Administrative Agent for the benefit of the Lenders all of the outstanding
Capital Stock of such Restricted Subsidiary or held by such Restricted
Subsidiary pursuant to a Security Document satisfactory to the Administrative
Agent, and (iii) cause such Subsidiary to execute and deliver such Security
Documents as may be required pursuant to Sections 4.2, 4.5(a) or 7.14(b).  Upon
the execution and delivery by any Restricted Subsidiary of a Guaranty, such
Subsidiary shall automatically and immediately, and without any further action
on the part of any Person, (x) become a Guarantor for all purposes of this
Agreement and (y) be deemed to have made the representations and warranties, as
applied to and including such new Subsidiary, set forth in this Agreement.”

 

7

--------------------------------------------------------------------------------


 

(l)                                                            
Section 7.14(b) of the Credit Agreement is hereby amended and restated in its
entirety with the following:

 

“(b)                           The Company shall promptly (and in no event later
than ten Business Days after the need arises) execute and cause the Restricted
Subsidiaries (other than Ellwood) to execute such additional Security Documents
in form and substance reasonably satisfactory to Administrative Agent, granting
to Administrative Agent for the benefit of the Secured Parties first priority
perfected Liens on Oil and Gas Properties (subject only to Permitted Liens) that
are not then part of the Mortgaged Properties, sufficient to cause the Mortgaged
Properties to include at all times ninety five percent (95%) of the Net Present
Value of the Proved Reserves and at least ninety five percent (95%) of the Net
Present Value of the Proved Developed Producing Reserves, in each case as set
forth in the most recent Reserve Report.  In addition, the Company and each
Guarantor shall, and shall cause each of the Restricted Subsidiaries to, furnish
to the Administrative Agent title due diligence in form and substance reasonably
satisfactory to the Administrative Agent and will furnish all other documents
and information relating to such Mortgaged Properties as the Administrative
Agent may reasonably request, including, if so requested, title opinions
reasonably satisfactory to the Administrative Agent.  The Company shall pay the
costs and expenses of all filings and recordings and all searches deemed
necessary by the Administrative Agent to establish and determine the validity
and the priority of the Liens created or intended to be created by the Security
Documents; and the Company and each Guarantor shall, and shall cause each of the
Restricted Subsidiaries to, satisfy all other claims and charges which in the
reasonable opinion of the Administrative Agent might prejudice, impair or
otherwise affect any of the Mortgaged Properties or the Lien granted thereon to
the Administrative Agent for the benefit of the Secured Parties (other than
Permitted Liens).”

 

(m)                                                     Section 7.15 of the
Credit Agreement is hereby amended and restated in its entirety with the
following:

 

“Section 7.15                       (Reserved).”

 

(n)                                                         Section 8.4 of the
Credit Agreement is hereby amended and restated in its entirety with the
following:

 

“Section 8.4   Loans and Investments.                                  The
Company and each Guarantor shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly, purchase or acquire, or make any
commitment therefor, any capital stock, equity interest, or any obligations or
other securities of, or any interest in, any Person, or make or commit to make
any advance, loan, extension of credit or capital contribution to or any other
investment in, any Person, including any Affiliate of the Company, except for:

 

(a)         investments in Cash Equivalents;

 

(b)         extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

 

(c)          investments in Restricted Subsidiaries that are Guarantors or
Persons that become Restricted Subsidiaries and Guarantors upon such investment;

 

(d)         investments in Derivative Contracts permitted under Section 8.10;

 

8

--------------------------------------------------------------------------------


 

(e)          investments resulting from transactions specifically permitted
under Section 8.3;

 

(f)           investments with third parties that are (i) customary in the oil
and gas business, (ii) made in the ordinary course of the Company’s business,
and (iii) made in the form of or pursuant to operating agreements, processing
agreements, farm-in agreements, farm out agreements, joint venture agreements,
development agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts and other similar agreements, that do not,
in any case, (x) constitute an investment in any state law partnership or other
Person or (y) involve the Disposition of any Mortgaged Property covering Proved
Reserves;

 

(g)          advances by the Company to any of its full time employees for
housing loans and for the payment of relocation expenses which do not exceed
$200,000 at any time outstanding in the aggregate to all such employees;

 

(h)         acquisitions of proved Hydrocarbon Interests and related assets;

 

(i)             provided that there shall not have occurred and be continuing a
Default hereunder, and no such Default would result therefrom, the Company and
the Guarantors may make cash investments in Ellwood not to exceed an aggregate
amount of $2,000,000 in any fiscal year;

 

(j)            (Reserved);

 

(k)         investments in stock, obligations or securities received in
settlement of debts; and

 

(l)             the creation of any additional Subsidiaries in compliance with
Section 7.12.”

 

(o)                                                         Section 8.9(a) of
the Credit Agreement is hereby amended by deleting both occurrences of the
phrase “(other than Section 8.12(a))” therein.

 

(p)                                                         Section 8.12 of the
Credit Agreement is hereby amended and restated in its entirety with the
following:

 

“(a)                           (Reserved).

 

(b)                                 Current Ratio.   The Company shall not
permit the ratio of Current Assets to Current Liabilities to be less than 1.00
to 1.00 as of the last day of any fiscal quarter; provided, however, that for
purposes of such ratio, assets or liabilities required by ASC 815 and ASC 410
shall be excluded from current assets and current liabilities, respectively.

 

(c)                                  Interest Coverage Ratio.  The Company shall
not permit the Consolidated Interest Coverage Ratio to be less than 1.30 to 1.00
as of the last day of any fiscal quarter ending on or after September 30, 2014.

 

(d)                                 Consolidated Secured Debt Leverage Ratio.
The Company shall not permit the Consolidated Secured Debt Leverage Ratio for
any fiscal quarter

 

9

--------------------------------------------------------------------------------


 

to exceed (i) for the fiscal quarter ending September 30, 2014, 2.25 to 1.00 and
(ii) for any fiscal quarter ending on or after December 31, 2014, 1.25 to 1.00.”

 

(q)                                                         Exhibit A to the
Credit Agreement is hereby deleted and the Exhibit A attached to hereto is
substituted in its entirety in replacement thereof.

 

(r)                                                            Schedule A to
Exhibit C to the Credit Agreement is hereby deleted and the Schedule A to
Exhibit C attached hereto is substituted in its entirety in replacement thereof.

 

SECTION 5.                                                                        
Representations and Warranties, Etc. The Company and each of the other Loan
Parties represents and warrants to the Administrative Agent, the Issuing Lender
and the Lenders that as of the Effective Date and after giving effect to the
amendments and waivers in this Amendment:

 

(a)                                                         each of the
representations and warranties by the Loan Parties contained in the Credit
Agreement and in the other Loan Documents are true and correct on and as of such
date in all material respects as though made as of the date hereof, except those
that by their terms relate solely as to an earlier date, in which event they
shall be true and correct in all material respects on and as of such earlier
date;

 

(b)                                                         the execution,
delivery and performance of this Amendment has been duly authorized by all
requisite organizational action on the part of the Company and each other Loan
Party;

 

(c)                                                          the Credit
Agreement as amended hereby and each of the other Loan Documents constitute
valid and legally binding agreements enforceable against each Loan Party that is
a party thereto in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting creditors’ rights generally and by general principles of equity,
regardless of whether considered in a proceeding in equity or at law;

 

(d)                                                         no Default or Event
of Default exists under the Credit Agreement or any of the other Loan Documents;

 

(e)                                                          all of the
Subsidiaries of the Company are and have been Restricted Subsidiaries; and

 

(f)                                                           all of the
schedules to the Security Documents are true, correct and complete in all
material respects on the Effective Date other than schedules to the Mortgages to
the extent modified by releases signed by the Administrative Agent.

 

SECTION 6.                                                                        
Borrowing Base.  The Borrowing Base under the Credit Agreement (a) is
$280,000,000.00 as of the Effective Date, (b) shall be reduced to
$137,500,000.00, after giving effect to the Proposed Disposition (Phase I), and
(c) shall be further reduced to $90,000,000.00 after giving effect to the
Proposed Disposition (Phase II), until such time as the Borrowing Base is
redetermined in accordance with the Credit Agreement on the next scheduled
redetermination in May 2015. Notwithstanding the foregoing or anything to the
contrary herein, the Borrowing Base shall be reduced after the Effective Date as
provided in Section 2.6(h) of the Credit Agreement (as amended by this
Amendment).

 

10

--------------------------------------------------------------------------------


 

SECTION 7.                        Additional Covenant.  As an additional
affirmative covenant under the Loan Documents, on or before the thirtieth (30th)
day after the Effective Date, the Company shall deliver a certificate confirming
that the Company is in compliance with Section 4.2 of the Credit Agreement (as
amended by this Amendment) together with evidence of such compliance, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel. The Company shall reimburse the Administrative Agent within five
Business Days after demand for any reasonable out-of-pocket fees, costs and
expenses incurred in connection with this obligation (including the reasonable
fees, charges and disbursements of counsel to the Administrative Agent). 
Failure to meet the requirements of this Section 7 shall give rise to an Event
of Default.

 

SECTION 8.                        Reserved.

 

SECTION 9.                        Ratification.  The Company and each other Loan
Party hereby ratifies and confirms, as of the Effective Date and after giving
effect to this Amendment, (a) the covenants and agreements contained in each
Loan Document to which it is a party, including, in each case, as such covenants
and agreements may be modified by this Amendment and the transactions
contemplated thereby and (b) all of the Obligations under the Credit Agreement
and the other Loan Documents.

 

SECTION 10.                      Effectiveness.  This Amendment shall become
effective as of the Effective Date when all of the conditions set forth in this
Section 10 have been satisfied.

 

(a)                   The Administrative Agent shall have received executed
counterparts of this Amendment from the Company, the Guarantors, the
Administrative Agent and the Required Lenders.

 

(b)                   The Administrative Agent shall have received (i) an
executed counterpart from the Company of the Fee Letter dated as of the
Effective Date and (ii) the fees referred to therein to the extent payable for
the ratable account of the Lenders that have approved and signed this Amendment
on or before the Effective Date.

 

(c)                   The Administrative Agent shall have received from the
Company a certificate of each Loan Party dated as of the Effective Date signed
by a Responsible Officer of each such Loan Party certifying and attaching:

 

(i)                    resolutions of the board of directors of the Company and
members or the board of directors or similar governing body of each Guarantor or
its general partner, as applicable, authorizing this Amendment and the
transactions contemplated hereby, certified as of the Effective Date by a
Responsible Officer of such Person;

 

(ii)                   the names and true signatures of the officers of such
Person authorized to execute, deliver and perform, as applicable, this
Amendment, and all other Loan Documents to be delivered by it hereunder; and

 

(iii)                  the Organization Documents of each Loan Party as in
effect on the Effective Date.

 

(d)                   No Default, Event of Default or other circumstance which
has or could be reasonably expected to have a Material Adverse Effect has
occurred and is continuing.

 

(e)                   The Administrative Agent shall have received all
reasonable out-of-pocket fees, costs and expenses incurred in connection with
the negotiation, preparation, execution and delivery of this Amendment and
related documents (including the reasonable

 

11

--------------------------------------------------------------------------------


 

fees, charges and disbursements of counsel to the Administrative Agent) for
which an invoice has been delivered to Company at least one Business Day before
the Effective Date.

 

(f)                    The Administrative Agent shall have received such other
approvals, information, documents or materials as the Administrative Agent or
any Lender may request.

 

SECTION 11.                      Governing Law; Severability; Integration.  THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.  If any provision of this Amendment or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Amendment and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  This Amendment and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

 

SECTION 12.                      Execution in Counterparts.  This Amendment may
be executed by the parties hereto in several counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original and all of which when taken together shall constitute a single
document.

 

SECTION 13.                      Successors and Assigns.  This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns; provided, however, that (a) the
Company may not assign or transfer its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender; and
(b) the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.8 of the Credit Agreement.

 

SECTION 14.                      Miscellaneous.  (a) On and after the
effectiveness of this Amendment, each reference in each Loan Document to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended, waived or otherwise modified by this Amendment; (b) this Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with the terms and provisions of the Credit Agreement; and (c) a
facsimile signature of any party hereto shall be deemed to be an original
signature for purposes of this Amendment.

 

SECTION 15.                      ENTIRE AGREEMENT.  THIS AMENDMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

(Remainder of Page Left Intentionally Blank)

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
effective as of the Effective Date.

 

 

COMPANY:

 

 

 

VENOCO, INC.

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

 

Mark A. DePuy, Chief Executive Officer

 

 

 

 

 

GUARANTORS:

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

 

Mark A. DePuy, Chief Executive Officer

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

 

Mark A. DePuy, Chief Executive Officer

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

 

Mark A. DePuy, Chief Executive Officer

 

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

By:

TEXCAL ENERGY (GP) LLC,

 

 

as general partner

 

 

 

 

 

 

By:

/s/ Mark A. DePuy

 

 

Mark A. DePuy, Chief Executive Officer

 

1

--------------------------------------------------------------------------------


 

AGREED TO AND ACKNOWLEDGED THE FOREGOING:

 

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent and as a
Lender

 

 

 

 

 

By:

/s/ Phil Ballard

 

 

Phil Ballard, Managing Director

 

 

AGREED TO THE FOREGOING:

 

 

 

 

 

 

LENDERS:

 

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Alan Dawson

 

 

Alan Dawson, Director

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ George E. McKean

 

 

George E. McKean, Senior Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Raza Jafferi

 

 

Raza Jafferi, Vice President

 

Waiver to Credit Agreement — Annex 1

 

--------------------------------------------------------------------------------


 

 

RB INTERNATIONAL FINANCE (USA) LLC

 

 

 

 

 

By:

/s/ John A. Valiska

 

 

John A. Valiska, First Vice President

 

 

 

 

 

By:

/s/ Steven VanSteenbergen

 

 

Steven VanSteenbergen, Vice President

 

 

 

 

 

BOKF, NA dba BANK OF OKLAHOMA

 

 

 

 

 

By:

/s/ Sonja Borodko

 

 

Sonja Borodko, Vice President

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Kevin Donaldson

 

 

Kevin Donaldson, SVP

 

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH

 

 

 

 

 

By:

/s/ Nupur Kumar

 

 

Nupur Kumar, Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Samuel Miller

 

 

Samuel Miller, Authorized Signatory

 

Waiver to Credit Agreement — Annex 1

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

 

Aidan Lanigan, Senior Vice President

 

 

 

 

 

By:

/s/ Vaughn Buck

 

 

Vaughn Buck, Executive Vice President

 

 

 

 

 

ABN AMRO CAPITAL USA LLC

 

 

 

 

 

By:

/s/ Elizabeth Johnson

 

 

Elizabeth Johnson, Executive Director

 

 

 

 

 

By:

/s/ Darrell Holley

 

 

Darrell Holley, Managing Director

 

 

 

 

 

CIT FINANCE LLC, as Lender

 

 

 

 

 

By:

/s/ John Feeley

 

 

John Feeley, Director

 

Waiver to Credit Agreement — Annex 1

 

--------------------------------------------------------------------------------